By the Court.
The question raised by this bill of exceptions is whether the trial judge committed error of law in refusing to grant certain requests for rulings on a motion for a new trial. The requests refused were that (1) the verdict *34was against the evidence; (2) the verdict was against the weight of the evidence; (3) the verdict was against the law as given by the court to the jury; and (4) the damages were excessive. The motion was denied. Some points argued by the defendant could have been raised at the trial on the .merits. Commonly they are not examined on a motion for a new trial. Commonwealth v. Dascalakis, 246 Mass. 12, 24, and cases there collected. A motion for a new trial in a case like the present rests entirely in the sound judicial discretion of the trial judge, whose decision is final. There is nothing to show an abuse of judicial discretion in the case at bar. Davis v. Boston Elevated Railway, 235 Mass. 482, 495-497. Lonergan v. American Railway Express Co. 250 Mass. 30, 39, and cases cited. The circumstances of the case at bar call for the application of this general rule.

Exceptions overruled.